Citation Nr: 0619281	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	W. William Hinnant, Jr., M.D., 
J.D.





INTRODUCTION

The veteran served on active military service from August 
1973 to December 1974, and additional duty in the Army 
National Guard from January 1975 to February 1997.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the veteran's substantive appeal, he requested a hearing 
before the Board at the RO.  In correspondence dated in 
November 2005, the veteran's representative requested copies 
of the veteran's service medical records.  Prior to the 
scheduled hearing before the RO, in a letter dated in 
December 2005, the veteran's representative notified VA that 
the veteran had not received copies of his service medical 
records as requested, and requested that the hearing be 
"continued."  Thereafter, in March 2006, the veteran's 
representative once again requested the veteran's service 
medical records, and noted the previous request for a 
"continuance" of the scheduled hearing.  The Board finds 
that these documents indicate a motion to reschedule the 
December 2005 hearing before the Board.  By correspondence 
dated in June 2006, the veteran was notified that this motion 
was granted.  Accordingly, this case is remanded to the RO 
for the following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


